DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-12 are pending.

Specification
The abstract of the disclosure is objected to because in lines 3-4, “to cooling exhaust gas” appears to be a misstatement of “to cool exhaust gas.”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
p. 14, lines 5-6: “upper plate and lower plates 120 and 130” appears to be a typographical error for “upper 
p. 15, lines 18-20: “heated to a high temperature by the heater 140 in order to appropriate temperature maintenance when a by-product is collected” appears to be a misstatement of “heated to a high temperature by the heater 140 in order to maintain an appropriate temperature 
p. 18, line 18: “upper plate 130” appears to be a typographical error for “upper plate 120.”
p. 19, line 19: “Each of the vertical plates 150” appears to be a typographical error for “Each of the vertical plates 151.”
p. 21, line 6: “interval collecting tower” appears to be a misstatement of “internal collecting tower.”
Applicant is respectfully advised to amend the specification consistent with any future amendments to the claims to resolve claim objections discussed below.
Appropriate correction is required.

Drawings
The drawings are objected to because:
In Fig. 2, the top-most reference character is illegible. Applicant is respectfully advised that reference characters 150, 152, 152a, and 153 have digits that are nearly illegible. 
Reference characters to the left and right of Fig. 3 are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 and 12 are objected to because of the following informalities:  
Claim 1: In line 4, Applicant is respectfully advised to use appropriate articles, e.g., “to collect the by-product in an exhaust gas,” noting “a by-product” in lines 1-2.
In line 6, “a housing (110) in which the exhaust gas introduced” appears to be a misstatement of “a housing (110) into which the exhaust gas is introduced.”
In line 10, “to cooling the exhaust gas” appears to be a misstatement of “to cool
In line 21, Applicant is respectfully advised to provide the missing article, e.g., “by using a coolant.”
In line 23, Applicant is respectfully advised to use non-narrative language, e.g., “a multi-connection pipe (170) configured to sequentially supply
Claim 2: In lines 3-4, “at a regular interval” appears to be a misstatement of “at regular intervals” since it appears that multiple intervals are intended (Fig. 3).
Claim 3: In line 3, Applicant is respectfully advised to replace “supplied externally” with “supplied from outside the housing” or maintain consistency of terminology with claim 1 (“provided outside the housing”).
Claim 4: In lines 3 and 5, “the horizontal plates” appears to be a misstatement of “the multiple horizontal plates.” In lines 4 and 7, “the vertical plates” appears to be a misstatement of “the multiple vertical plates.” In lines 8-9, “spacing vertical plates (151b) are fitted to cross each two neighboring main vertical plates of multiple main vertical plates” appears to be a misstatement of “spacing vertical plates (151b) are fitted to connect each of two neighboring main vertical plates of multiple main vertical plates” or similar. In lines 11-15, “a part of the multiple horizontal plates (152) is arranged up and down in a space between each two main vertical plates at which no spacing vertical plates are provided and provides an interval therebetween, while generating the vortex in the exhaust gas to allow flow of the exhaust gas” appears to be a misstatement of “a portion of the multiple horizontal plates (152) are arranged up and down in a space between each of two main vertical plates at which no spacing vertical plates are provided and provide an interval therebetweento generate the vortex in the exhaust gas to allow a flow of the exhaust gas” because (i) a “part” suggests a common feature of the plates rather than a subset of the plates, (ii) it appears that the “part” or “portion” are being described by their individual arrangements, so the collective noun (part/portion) should be treated as a plural noun, and (iii) the grammar is otherwise improper.
Claim 5: In lines 1-2, “part” appears to be a misstatement of “portion,” and “are” appears to be a more appropriate tense than is.” See the objection to claim 4. Applicant is respectfully advised to recite “multiple” horizontal/vertical plates consistent with claim 1. 
Claims 6-8: Applicant is respectfully advised to recite “multiple” horizontal/vertical plates consistent with claim 1.
Claim 8: In line 3, “alternately connecting” appears to be a misstatement of “alternately connect.” In lines 4-7, Applicant is respectfully advised to amend the claim to correct grammar and improve clarity (e.g., “are arranged such that the curved pipes are alternately positioned at upper and lower ends of a series of the multiple vertical pipes” or similar).
Claim 9: Applicant is respectfully advised to apply consistent terminology for the main cooling channel, noting claim 8: “the main cooling channel (160) having the serpentine shape.”
Claim 10: Applicant is respectfully advised to amend the claim to increase clarity since the function of “respective” in the claim is not clear, e.g., “that are connected to to which the coolant is supplied to the housing cooling channel, and the main cooling channel and a location in which the coolant is discharged, respectively,” or similar (noting the sequence recited in claim 1 and at p. 13, lines 15-17).
Claim 12: In line 3, “downward” appears to be a misstatement of “downwardly” (using the adverb form). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 1, the claim recites “a cooling line.” It is unclear what feature is to be regarded as the “cooling line,” so the metes and bounds of the claim are unclear. The claim later recites “an upper plate cooling channel” (line 7), “a housing cooling channel” (line 9), and “a main cooling channel” (line 20), but these are not recited to be related in any way to the “cooling line.” For the purposes of examination only, “a cooling line” will be regarded as comprising each of the upper plate cooling channel, the housing cooling channel, and the main cooling channel.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is respectfully advised to amend the claims to conform with U.S. practice. Examples of narrative and therefore indefinite text are as follows:
Lines 6-12: In “a housing (110) in which the exhaust gas introduced . . . having a gas inlet and an upper plate cooling channel is accommodated and then the exhaust gas is discharged through a lower plate having a gas outlet,” (i) the changes in verb tense (introduced/having/is accommodated/is discharged/having/including/while being introduced) render the text unclear as a sentence, as shifts in verb tense obscure the meaning of the claim, (ii) it is unclear how “is accommodated” limits the scope of the claim (e.g., it is unclear what accommodates the upper plate cooling channel and how that feature accommodates it), and (iii) “a housing . . . and then” shifts from language for presenting features of an apparatus to a plainly narrative form of method language dependent on chronology. Applicant is respectfully advised to amend the claim to recite all claimed structures by a positive recitation of their structure or configuration, e.g., “a housing comprising an upper plate, the upper plate having a gas inlet through which the exhaust gas is introduced; and a lower plate configured to discharge . . .” or similar.
In lines 10-11, in “which is temperature-controlled,” the identity of the feature referenced by the pronoun “which” is unclear (i.e., the inner wall/the exhaust gas). For the purposes of examination only, “which” will be interpreted as referencing the exhaust gas.
In lines 15-17, the claim recites, “multiple vertical plates and multiple horizontal plates that are assembled for . . . generating a vortex.” It is unclear what aspect of the assembly of plates is claimed to generate a vortex. Merriam-Webster defines “vortex” as “1: something that resembles a whirlpool . . . 2a: a mass of fluid (such as a liquid) with a whirling or circular motion that tends to form a cavity or vacuum in the center of the circle and to draw toward this cavity or vacuum bodies subject to its action . . . b: a region within a body of fluid in which the fluid elements have an angular velocity.” In the definition, “resembles a whirlpool” and “a whirling or circular motion” suggest rounded flow lines, but the plates are assembled orthogonally within a rectangular housing (Fig. 2), so it is unclear where a vortex would occur. The specification recites, for example, (i) “multiple horizontal plates 152 . . . generating a vortex” (p. 21, lines 16-20), (ii) “a remaining part of the horizontal plates is provided at each of opposite main vertical plates of the inner collecting tower 150 so as to protrude outward, such that a vortex is generated” (starting at p. 21, line 26), (iii) “the exhaust gas introduced into the internal collecting tower 150 generates a vortex” (p. 23, lines 7-9), and (iv) “a vertical plate and a horizontal plate constituting the internal collecting tower are used to generate a vortex” (p. 5, lines 5-6), so the specification suggests a single vortex being formed (i) by the horizontal plates of the internal collecting tower generally, (ii) by a part of (a portion of?) the horizontal plates on opposite side of the internal collecting tower, (iii) by the internal collecting tower generally, and (iv) a single vertical plate and a single horizontal plate of the internal collecting tower. The skilled practitioner would therefore not find it clear where the claimed vortex is, what features generate it, or the manner of assembly required to generate it. For the purposes of examination only, “a vortex” will be interpreted to mean one vortex out of many that can be formed by various components of the internal collecting tower, although the specification does not clearly support this interpretation.
In line 18, “internal collecting tower condensing and collecting” is narrative text which does not affirmatively recite a structure. For the purposes of examination only, a positive recitation of a structure will be assumed, e.g., “the internal collecting tower being configured to condense and collect” or similar.
In lines 20-21, “a main cooling channel (160) having a serpentine shape and cooling the exhaust gas uniformly by using coolant while passing through the internal collecting tower” is narrative and unclear (for example, it is unclear what is passing through the internal collecting tower). For the purposes of examination only, a positive recitation of a structure will be assumed, e.g., “a main cooling channel (160) having a serpentine shape configured to cool the exhaust gas uniformly . . . the main cooling channel being partially disposed within the internal collecting tower.”
Claims 2-12 are rejected because of their dependence from claim 1.
Claim 2: The claim recites, “the housing cooling channel (111) is provided as multiple housing cooling channels.” The claim depends from claim 1, which recites, “including a housing cooling channel” (line 9). It is unclear how a single channel can later be regarded as multiple channels. For the purposes of examination only, the claim will be interpreted as reciting “wherein the housing cooling channel (111) is one of multiple housing cooling channels” or similar.
In line 4, in “over upper and lower regions,” it is unclear what the regions are regions of (e.g., regions of the housing/the vertical plates/the inner wall). See, for example, p. 8, lines 11-12 (regions of the vertical plates) and p. 14, lines 8-9 (regions of the inner wall). For the purposes of examination only, the claim will be interpreted as referencing regions of the inner wall.
In lines 4-6, the claim recites, “the coolant is supplied through the multi-connection pipe (170) provided outside the housing.” However, claim 1 recites, “supplying the coolant . . . by using a supply pipe . . . provided outside the housing” (lines 23-27). It is therefore unclear what supplies the coolant, the multi-connection pipe or the supply pipe. For the purposes of examination only, the claim will be interpreted as reciting that the coolant is supplied to the multi-connection pipe by the supply pipe.
Claim 3: In line 5, the narrative text is unclear (“the upper plate cooling channel . . .  is configured such that . . . and then the coolant is discharged”) (e.g., it is unclear if the latter text is a description of the upper plate cooling channel configuration). For the purposes of examination only, the latter text will be interpreted as “a branch socket configured to discharge the coolant . . .” or similar.
Claims 4: The claim recites, “the multiple vertical plates (151) and the horizontal plates (152).” There is insufficient antecedent basis for the reference characters 151 and 152, raising uncertainty as to whether they are the same features so named in claim 1. For the purposes of examination only, the reference characters will be interpreted as having sufficient antecedent basis. The claim further recites, “a part of the multiple horizontal plates (152) is arranged up and down in a space between each two main vertical plates at which no spacing vertical plates are provided and provides an interval therebetween, while generating the vortex in the exhaust gas.” The claim therefore recites horizontal plates that are separated by main vertical plates, and Fig. 2 suggests that these horizontal plates are arranged orthogonally to the vertical plates throughout the internal collecting tower. This text is unclear because (i) it is unclear if the narrative construction and choice of verbs and their tenses is meant to describe a manner of forming a vortex (i.e., “a part of the multiple horizontal plates . . . is arranged . . . while generating the vortex”), and (ii) it is unclear if Applicant means to claim an apparatus that forms a single vortex flow pattern through the spaces between the orthogonally arranged plates. For the purposes of examination only, the claim will be interpreted as claiming an arrangement of plates that are fixed in position, and these relative positions form localized vortices, although the specification does not appear to clarify whether this is Applicant’s intent.
Claim 5: The claim recites, “a remaining part of the horizontal plates is provided at each of opposite main vertical plates of the inner collecting tower.” It is unclear how a remaining “part” (singular) can be at each of at least two locations. For the purposes of examination only, and in view of Fig. 2, these limitations will be interpreted as “horizontal plates of a remaining portion of horizontal plates are provided adjacent main vertical plates at opposite sides of the inner collecting tower.” The claim recites, “a remaining part of the horizontal plates is provided . . . so as to protrude outward such that the vortex is generated.” It is unclear if the claim is intended to recite that orthogonally arranged plates, with horizontal plates at opposite sides of vertical plates, are to be arranged in some fashion that a single vortex is generated due to their arrangement, or if “the vortex” is intended to reference a more localized phenomenon. For the purposes of examination only, the latter interpretation will be considered, although the specification does not appear to clarify whether this is Applicant’s intent.
Claim 8: The term “high” in line 8 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, the claim will be interpreted as describing the cooling of a by-product that has a higher density relative to another by-product. In lines 10-11, the claim recites, “the coolant cooled surroundings.” There is insufficient antecedent basis for this limitation. In lines 10-11, “the coolant cooled surroundings while passing through the main cooling channel having a serpentine shape is discharged through a horizontal pipe” is narrative and indefinite language, e.g., it is unclear what time period is reference by “while,” it is unclear what is discharged, and it is unclear how the horizontal pipe and the discharging relate to the discharge pipe of claim 1. For the purposes of examination only, the claim will be interpreted as reciting that “the main cooling channel further comprises a horizontal pipe for discharging the coolant.”
Claim 9: The claim recites, “the main cooling channel (160) is provided as two or more main cooling channels.” It is unclear how a singular feature, the main cooling channel of claim 1, can be simultaneously regarded as two or more of such features. For the purposes of examination only, the claim will be interpreted as reciting, “the main cooling channel (160) is one of two or more main cooling channels.”
Claim 10: The claim recites, “a coolant supply pipe (171) and a coolant discharge pipe (172).” It is unclear whether these are the same features as those recited in claim 1 (“a supply pipe and a discharge pipe”). For the purposes of examination only, the claim will be interpreted as clarifying that these are the same features. 
Claim 11: The claim recites, “The apparatus of claim 10, wherein when two or more main cooling channels (160) are provided.” Because claim 1 recite, “a main cooling channel” (line 20), the timing and condition presupposed by “when two or more main cooling channels (160) are provided” lack antecedence and are contradictory to the limitations of claim 1. Applicant is respectfully advised that the claim does not depend from claim 9. For the purposes of examination only, the claim will be interpreted as depending from claim 9 and without a suggestion of a previously unrecited timing (“when”). The claim recites, “a coolant chamber (174) to simultaneously supply and discharge the coolant to and from the two or more main cooling channels.” But claim 1 recites, “supplying the coolant to . . .  the main cooling channel . . . by using a supply pipe and a discharge pipe.” Therefore, it is unclear what supplies the main cooling channel(s). For the purposes of examination only, the claim will be interpreted as reciting “a coolant chamber (174) to simultaneously support the supply of coolant and to discharge the coolant to and from the two or more main cooling channels.”
Claim 12: The claim recites, “wherein the heater (140) further includes a heat distribution plate (141) provided at a lower portion thereof by a fastening means so as to be spaced apart downward by a predetermined distance.” It is unclear what the comparative location of “spaced apart downward by a predetermined distance” is. For the purposes of examination only and in view of the figures, the heat distribution plate will be interpreted as being spaced apart from the upper plate. The claim recites, “the heat distribution plate having multiple gas holes (1411) formed in end portions thereof such that a part of the exhaust gas is supplied toward top of the internal collecting tower located below the heat distribution plate, and a remaining part of the exhaust gas is supplied toward the inner wall of the housing located sideward of the heat distribution plate.” In “toward top of the internal collecting tower located below the heat distribution plate,” essential text appears to have been omitted, e.g., “toward a top of the internal collecting tower that is located below the heat distribution plate.” In addition, the text is narrative, and it is unclear how “multiple gas holes” can be “formed . . . such that a part of the exhaust gas is supplied toward [a] top of the internal collecting tower [that is] located below the heat distribution plate, and a remaining part of the exhaust gas is supplied toward the inner wall of the housing located sideward of the heat distribution plate” because the exhaust gas is supplied through a gas inlet in the upper plate (claim 1), and it does not appear to be Applicant’s intent to describe gas holes that divide this supply. For example, referencing Fig. 2, has holes 1411 in the heat distribution plate 141 are located around the perimeter of said plate, and a flow through such holes would be orthogonal to the direction described by “toward the inner wall of the housing located sideward of the heat distribution plate.” Therefore, it is unclear whether Applicant means to describe an exhaust gas that is supplied and divided into parts by such holes. For the purposes of examination only, the claim will be interpreted as “the heat distribution plate having multiple gas holes (1411) formed in end portions thereof, the heat distribution plate being configured such that the heat distribution plate directs a part of the supplied exhaust gas toward a location below the heat distribution plate, and the heat distribution plate directs a remaining part of the supplied exhaust gas and to the sides of the heat distribution plate” or similar.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-12. The concept of an apparatus having a cooling line for collecting a by-product in a semiconductor manufacturing process, comprising:
a housing, an upper plate having a gas inlet, and an upper plate cooling channel;
a lower plate having a gas outlet; 
a housing cooling channel on an inner wall;
a heater configured to temperature-control an exhaust gas;
an internal collecting tower provided inside the housing at a location spaced apart upward from the lower plate by a predetermined distance including multiple vertical plates and multiple horizontal plates configured to condense and collect the by-product from the exhaust gas;
a main cooling channel having a serpentine shape in the internal collecting tower; and
a multi-connection pipe configured to sequentially supply the coolant to the upper plate cooling channel, the housing cooling channel, and the main cooling channel (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Kim (KR20170049225A), which discloses (referencing Figs. 1-3 and the provided Espacenet machine translation) an apparatus for processing by-products of a semiconductor process ([0001]) comprising a formed body 2 (i.e., a housing) with an inlet 22 and an outlet port 24 (i.e., an upper plate having a gas inlet; a lower plate having a gas outlet), a collecting plate 42 (i.e., an internal collecting tower provided inside the housing at a location spaced apart upward from the lower plate by a predetermined distance including multiple vertical plates and multiple horizontal plates configured to condense and collect the by-product), a heating unit 3, and a cooling tube 44 (i.e., a main cooling channel having a serpentine shape ([0023]). Fig. 2 depicts cooling coils neat a top of the formed body, which may be interpreted as an upper plate cooling channel. However, Kim does not suggest a housing cooling channel on an inner wall or a main cooling channel in an internal collecting tower, and it would not have been obvious to provide these features along with or in place of the disclosed cooling tube 44.
Other close prior art is Choi (KR20170111437A), which discloses (referencing Figs. 2 and 4 and the provided Espacenet machine translation) an apparatus for collecting by-products generated during a semiconductor manufacturing process ([0001]) comprising a housing 10, an upper plate 11 ([0041]), a gas inlet 111 and a gas outlet 121 ([0040]), an internal collection tower 30 ([0042]), a heater plate 50 ([0044]), and a cooling pipe 60 ([0048]) (i.e., an upper plate cooling channel). However, Choi does not suggest a housing cooling channel on an inner wall or a main cooling channel in the internal collecting tower, and it would not have been obvious to provide these features.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration. 
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772